Citation Nr: 0522097	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-00 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 30 percent rating for a right 
eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 20, 1994, to 
July 18, 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that proposed 
to reduce the rating for a right eye disability (residuals of 
right eye surgery to remove retained glass foreign body with 
leukoma, permanent pupil dilation, and decreased visual 
acuity) to noncompensable, effective July 1, 2003.  However, 
in a January 2004 rating decision, the RO determined that 
there had been clear and unmistakable error, and it amended 
the prior rating reduction so that the right eye disability 
is now rated 20 percent disabling, effective July 1, 2003.  
The veteran continues to disagree with the rating reduction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was scheduled to testify before the Board at 
hearing held from the St. Petersburg RO via videoconference 
("video hearing") in August 2005.  However, his 
representative informed VA the day before the video hearing 
that the veteran had changed his residency and that he was 
requesting that he be rescheduled for a video hearing at a 
later date in Nevada.

Based on the veteran's relocation, the Board finds that good 
cause is shown for the veteran's failure to attend his August 
2005 video hearing and for his rescheduling request.

On remand, the veteran's current address, which his 
representative indicated was in Nevada, should also be 
obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the RO's current address in 
Nevada from his representative.

2.  Forward the claims folder to the RO 
in Reno, Nevada, which should schedule 
the veteran for the requested video 
hearing, in the order that this request 
was received.

By this remand, the Board expresses no opinion as to the 
ultimate outcome of this appeal.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO must treat this claim expeditiously.  Claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims must be handled expeditiously.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


